Exhibit 10.2
2009 Award Program
Subject to confirmation by the Audit Committee of the Company’s performance for
2009, the following sets forth the cash bonus awards for each of the Company’s
named executive officers.

          Executive Officer   Cash Award
Douglas C. Bryant
President and Chief Executive Officer
  $ 328,438 *
Robert J. Bujarski
Senior Vice President, General Counsel & Corporate Secretary
  $ 115,200  
Scot M. McLeod
Senior Vice President, Operations
  $ 103,376  
John M. Radak
Chief Financial Officer
  $ 116,108  
Timothy T. Stenzel
Chief Scientific Officer
    — *
John D. Tamerius
Senior Vice President, Clinical and Regulatory Affairs
  $ 105,200  

 

*   The Cash Award for Mr. Bryant has been prorated for 2009 based on his start
date in February 2009. Dr. Stenzel did not receive a Cash Award as his start
date with the Company was more than mid-way through the fiscal year.

